In a condemnation proceeding, the claimant appeals (1) as limited by its brief, from so much of a second separate and partial final decree of the Supreme Court, Kings County, dated January 15, 1973, after a nonjury trial, as fixed the amount of compensation, (2) inter alia, from a decision of the same court, dated April 14, 1972, which denied its motion for a new trial and (3) an order (erroneously denominated as a decision) of the same court, dated April 20, 1972, entered upon the aforesaid decision. Appeal from the decision dismissed. No appeal lies from a decision (CPLR 5512, subd [a]; People ex rel. Breedan v Zelker, 41 AD2d 669). Second separate and partial final decree affirmed insofar as appealed from and order affirmed. Respondent is awarded one bill of costs to cover all appeals. The award granted to the claimant is justified by the proof presented at the trial and appears to be just compensation for the claimant’s loss. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.